      Case 4:21-cv-00664 Document 1 Filed on 03/01/21 in TXSD Page 1 of 13




                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

 MOAZZAM PIRZADA,                         §
                                          §
       Plaintiff,                         §
                                          §        Case No.:
 v.                                       §
                                          §
 AAA TEXAS, LLC                           §
       Defendant.                         §       TRIAL BY JURY
                                          §       DEMANDED
                                          §



PLAINTIFF’S ORIGINAL COMPLAINT AND REQUEST FOR INJUNCTIVE
                          RELIEF




 TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       MOAZZAM PIRZADA, (hereinafter “Plaintiff”), complains of AAA TEXAS,

LLC (hereinafter “Defendant” or “AAA”), and for cause of action would show the Court

as follows:

                                  INTRODUCTION

1.     Plaintiff demands a jury trial in this case as to any and all issues triable to a

       jury.

2.     Plaintiff files this complaint and complains about discrimination on the basis

       of race, religion, and national origin under Title VII of the Civil Rights Act of

       1964 (Title VII), as amended and 42 U.S.C. § 1981.

3.     Plaintiff files this complaint and complains about retaliation for a protected


                                              1
     Case 4:21-cv-00664 Document 1 Filed on 03/01/21 in TXSD Page 2 of 13




      activity under Title VII of the Civil Rights Act of 1964 (Title VII), as amended.

4.    This action seeks compensatory damages, plus lost wages (past, present, and

      future), punitive damages, attorney’s fees, taxable court costs, pre-judgment,

      and post-judgment interest.

                                      PARTIES

5.    Plaintiff, Moazzam Pirzada is a resident of Katy, Texas.

6.    Defendant, AAA Texas, LLC can be served upon its registered agent,

      Corporation Service Company d/b/a CSC-Lawyers Inco., 211 E. 7th St., Ste. 620,

      Austin, Texas 78701.

                                       VENUE

7.    Venue is appropriate in the United States District Court for the Southern

      District of Texas, Houston Division, in that Defendant can be said to reside

      and/or do business in this district as required under 28 U.S.C. § 1391(e).

      Alternatively, venue is appropriate because a substantial part of the events or

      omissions giving rise to the claims occurred here. See 28 U.S.C. § 1391(b)(2).

                                  JURISDICTION

8.    This Court has original jurisdiction of this action pursuant to 28 U.S.C. §1331

      (federal question jurisdiction) under Title VII, as amended, and 42 U.S.C. §

      1981, for employment discrimination based on race, religion, and national

      origin, and retaliation for a protected activity.

                          PROCEDURAL REQUISITES

9.    All conditions precedent to the filing of this action have been met by Plaintiff



                                           2
      Case 4:21-cv-00664 Document 1 Filed on 03/01/21 in TXSD Page 3 of 13




       in that he has filed a timely complaint with the Equal Opportunity Commission

       and has exhausted all other administrative remedies from said agency to

       pursue his claims.

                                          FACTS

10.    Mr. Pirzada identifies as Asian.

11.    Mr. Pirzada was born in Pakistan.

12.    Mr. Pirzada practices Islam.

13.    Mr. Pirzada was hired by Defendant in August of 2014 and was promoted to

       Branch Manager in January of 2015.

14.    In his position as Branch Manager, Connie Nagy was Mr. Pirzada’s supervisor.

15.    On September 9, 2016, Mr. Pirzada submitted a request for a half-day of

       unpaid time off in observance of the Muslim Holiday Eid al-Adha.

16.    Religious accommodation requests were regularly granted by Connie Nagy

       with little to no investigation or need for verification of such requests.

17.    Connie Nagy required Mr. Pirzada to provide a full list of all Muslim holidays,

       and a signed letter from his Islamic Center which Mr. Pirzada provided.

18.    In addition, Connie Nagy openly argued with Plaintiff about his religious

       convictions and the veracity of same.

19.    Ultimately, AAA “conditionally accepted” Mr. Pirzada’s time off request, but

       he was informed by Maryann Zacharo that the documentation he provided was

       “unacceptable.” Plaintiff feared for his career at AAA and thereby suffered

       great stress because of these actions by AAA.



                                            3
      Case 4:21-cv-00664 Document 1 Filed on 03/01/21 in TXSD Page 4 of 13




20.    Connie Nagy would go on to allow other religious accommodation requests for

       Plaintiff’s non-Muslim co-workers without question and without asking for

       verification.

21.    Drinking alcohol is prohibited by Muslim religious law, but Connie Nagy would

       consistently hold meetings in bars despite Mr. Pirzada asking her to hold these

       meetings in a location in which he could attend.

22.    Mr. Pirzada is one of, if not the only Muslim manager working for AAA in the

       entire state of Texas.

23.    In October of 2016, Connie Nagy instructed the Plaintiff to terminate a

       Hispanic employee for violating a company policy, but prohibited Plaintiff from

       firing an African American employee for multiple similar infractions.

24.    Because Plaintiff disagreed with the unequal treatment of the two employees,

       Plaintiff referred both employees to HR and informed Connie Nagy that he had

       done so.

25.    Later that month, Connie Nagy removed Mr. Pirzada from his branch in the

       Galleria area and reassigned him to the far-flung Cypress branch.

26.    Connie Nagy’s stated reason for this move was complaints from branch

       employees regarding Mr. Pirzada.

27.    This was a retaliatory fabrication because Mr. Pirzada was well-liked by the

       employees who worked with him and under him at the Galleria area AAA

       location.

28.    In addition to moving Mr. Pirzada to an inconvenient branch location, Connie



                                          4
      Case 4:21-cv-00664 Document 1 Filed on 03/01/21 in TXSD Page 5 of 13




       Nagy issued him a Performance Improvement Plan soon after the branch

       move.

29.    Connie Nagy also used AAA’s evaluation process to discriminate against Mr.

       Pirzada.

30.    AAA’s performance evaluations have 5 levels: Unsatisfactory, Needs

       Improvement, Achieves, Exceeds, Distinguished.

31.    In March of 2015, Melanie Lyman rated Mr. Pirzada as “achieves” in every

       evaluation criterion.

32.    In March of 2016, Connie Nagy rated Mr. Pirzada as “achieves” or “exceeds” in

       nearly every evaluation criterion.

33.    Just five months later, on August 31, 2016, however, Connie Nagy rated Mr.

       Pirzada as “needs improvement” in nearly every criterion on his mid-year

       review.

34.    The August 31 review of “needs improvement” resulted in Mr. Pirzada being

       denied a salary increase.

35.    Melanie Lyman and Connie Nagy were responsible for hiring and providing

       staff to Mr. Pirzada. Despite Mr. Pirzada asking over 30 times for more

       employees in his branches, Melanie Lyman and Connie Nagy refused to hire

       new trainees to Mr. Pirzada’s branches because of discriminatory and

       retaliatory bias.

36.    Melanie Lyman and Connie Nagy knew that Mr. Pirzada’s branches could not

       meet sales goals if it was understaffed.



                                            5
      Case 4:21-cv-00664 Document 1 Filed on 03/01/21 in TXSD Page 6 of 13




37.    AAA a has policy of paying bonuses to existing employees that bring new

       employees into the company.

38.    Mr. Pirzada introduced at least 12 qualified candidates to Connie Nagy, many

       of whom went on to work as sales managers at reputable companies.

39.    Connie Nagy rejected and refused to interview nearly all of the candidates

       presented by Mr. Pirzada due to his religious convictions and in retaliation for

       his disagreements with her leadership style. This decision caused Mr. Pirzada

       to lose out on new hire bonuses.

40.    Connie Nagy’s retaliation and discrimination continued into 2017. On

       February 17th, 2017, Connie Nagy made an unannounced visit to Plaintiff’s

       branch and took Plaintiff into the break room so she could verbally lambast

       him for anonymous remarks on her leadership survey.

41.    Immediately after this discussion, Connie Nagy placed Mr. Pirzada on a

       manager development plan and told Mr. Pirzada she would be removing

       important branch support staff (branch administrator) from his branch.

42.    On May 3, 2017, Mr. Pirzada submitted an FMLA request so he could go to

       Pakistan to visit his ailing mother. Mr. Pirzada specifically asked Ms. Nagy to

       submit his request to AAA’s Benefits Department in time for his June 14

       departure date.

43.    On May 17, 2017, Mr. Pirzada checked on the request and Connie Nagy told

       Mr. Pirzada that she still needed to check with AAA’s Benefits Manager,

       Maryann.



                                           6
      Case 4:21-cv-00664 Document 1 Filed on 03/01/21 in TXSD Page 7 of 13




44.    On May 25, 2017, Mr. Pirzada again checked on the request, and Connie Nagy

       told Mr. Pirzada that she had not connected with Maryann.

45.    Finally, in the afternoon of May 25, Connie Nagy connected with Maryann, but

       then let Mr. Pirzada know that she needs to also get direction from HR.

46.    Mr. Pirzada’s FMLA leave request was finally approved in early June, over a

       month after he requested it.

47.    On his June 13th leave date, Ms. Nagy publicly escorted Mr. Pirzada out of the

       AAA location as if it were his last day of work.

48.    In sum, Connie Nagy’s onerous requirements and delay in granting Mr.

       Pirzada’s religious accommodation request, negative performance reviews

       resulting in Mr. Pirzada not receiving a raise, onerous requirements and delay

       in granting Mr. Pirzada’s FMLA leave, branch removal, and systematic

       understaffing of Mr. Pirzada’s branches are results of discriminatory and

       retaliatory bias.

                                      COUNT I

          RACE DISCRIMINATION UNDER 42 U.S.C. §2000e, et. seq.

49.    Plaintiff incorporates the allegations made in Paragraphs 1 through 46 herein.

50.    Title VII prohibits employers from discriminating against employees based on

       their race.

51.    Defendant, by and through its agents and employees, specifically Connie Nagy,

       engaged in the aforementioned practices, policies, customs, and usages made

       unlawful by 42 U.S.C. § 2000e, et seq.



                                           7
      Case 4:21-cv-00664 Document 1 Filed on 03/01/21 in TXSD Page 8 of 13




52.    Defendant discriminated against Plaintiff by not giving him a pay raise on the

       basis of a false performance review and placing onerous restrictions on his

       religious accommodation and FMLA requests.

53.    Had Plaintiff been white, he would not have suffered the adverse employment

       actions he did.

54.    As a direct and proximate result of the Defendant’s conduct that violated 42

       U.S.C §2000e, et. seq. Plaintiff suffered damages, including lost wages,

       emotional distress, pain and suffering, and attorney’s fees and costs.

                                     COUNT II

 NATIONAL ORIGIN DISCRIMINATION UNDER 42 U.S.C. §2000e, et. seq.

55.    Plaintiff incorporates the allegations made in Paragraphs 1 through 46 herein.

56.    Title VII prohibits employers from discriminating against employees based on

       their national origin.

57.    Defendant, by and through its agents and employees, specifically Connie Nagy,

       engaged in the aforementioned practices, policies, customs, and usages made

       unlawful by 42 U.S.C. § 2000e, et seq.

58.    Defendant discriminated against Plaintiff by not giving him a pay raise on the

       basis of a false performance review, and placing onerous restrictions on his

       religious accommodation and FMLA requests.

59.    Plaintiff suffered the adverse employment action he did because of his

       Pakistani national origin.

60.    As a direct and proximate result of the Defendant’s conduct that violated 42



                                           8
      Case 4:21-cv-00664 Document 1 Filed on 03/01/21 in TXSD Page 9 of 13




       U.S.C §2000e, et. seq. Plaintiff suffered damages, including lost wages,

       emotional distress, pain and suffering, and attorney’s fees and costs.

                                     COUNT III

      RELIGIOUS DISCRIMINATION UNDER 42 U.S.C. §2000e, et. seq.

61.    Plaintiff incorporates the allegations made in Paragraphs 1 through 46 herein.

62.    Title VII prohibits employers from discriminating against employees based on

       their religion.

63.    Defendant, by and through its agents and employees, specifically Connie Nagy,

       engaged in the aforementioned practices, policies, customs, and usages made

       unlawful by 42 U.S.C. § 2000e, et seq.

64.    Defendant discriminated against Plaintiff by not giving him a pay raise on the

       basis of a false performance review and placing onerous restrictions on his

       religious accommodation and FMLA requests.

65.    Plaintiff suffered the adverse employment action he did because he is of the

       Muslim faith.

66.    As a direct and proximate result of the Defendant’s conduct that violated 42

       U.S.C §2000e, et. seq. Plaintiff suffered damages, including lost wages,

       emotional distress, pain and suffering, and attorney’s fees and costs.

                                     COUNT IV

RACE AND NATIONAL ORIGIN DISCRIMINATION UNDER 42 U.S.C. §1981

67.    Plaintiff re-alleges and incorporates into count four paragraphs 1-46.

68.    The statute located at 42 U.S.C. § 1981(a) provides that “[a] persons within the



                                           9
      Case 4:21-cv-00664 Document 1 Filed on 03/01/21 in TXSD Page 10 of 13




       jurisdiction of the United States shall have the same right in every State and

       Territory to make and enforce contracts, to sue, be parties, give evidence, and

       to the full and equal benefit of all laws and proceedings for the security of

       persons and property as is enjoyed by white citizens, and shall be subject to

       like punishment, pains, penalties, taxes, licenses, and exactions of every kind,

       and to no other.”

69.    “‘Make and enforce contracts’ includes the making, performance, modification,

       and termination of contracts, and the enjoyment of all benefits, privileges,

       terms, and conditions of the contractual relationship.” 42 U.S.C. §1981.

70.    Defendant, by and through their agents and employees, including but not

       limited to Connie Nagy, engaged in the aforementioned practices, policies,

       customs and usages made unlawful by 42 U.S.C. §1981.

71.    Had Plaintiff been of a different race, religion, and national origin he would

       not have been subjected to discrimination that caused him to be the subject of

       adverse employment action.

72.    By the conduct described above, Defendant, AAA of Texas intentionally

       deprived Plaintiff of the same rights as are enjoyed by white, American, and/or

       non-Muslim individuals to the performance, enjoyment and all benefits and all

       benefits and privileges, of his contractual relationship with Defendant, in

       violation of 42 U.S.C. § 1981.

73.    As a direct, legal and proximate results of his discrimination, Plaintiff has

       sustained economic injuries, resulting in damages in an amount to be proven



                                          10
      Case 4:21-cv-00664 Document 1 Filed on 03/01/21 in TXSD Page 11 of 13




       at trial.

                                       COUNT V

               RETALIATORY ADVERSE EMPLOYMENT ACTION

74.    Plaintiff re-alleges and incorporates into count five paragraphs 1-40.

75.    Defendant, by and through its agents and employees, specifically Connie Nagy,

       engaged in the aforementioned practices, policies, customs, and usages made

       unlawful by 42 U.S.C. § 2000e, et seq.

76.    Defendant, acting by and through its employees, maintained a policy of

       retaliation, in violation of the foregoing statutes against Plaintiff.

77.    If Plaintiff had not opposed an unlawful employment practice, he would not

       been the subject of adverse employment action.

                               PUNITIVE DAMAGES

78.    Defendant’s actions were intentional, willful, harsh, oppressive, reckless, and

       malicious, and as a further and proximate cause, Plaintiff has suffered severe

       emotional distress, pain, and suffering. The wrongs done by the Defendant

       were aggravated by its willfulness, wantonness, and maliciousness for which

       the law allows the imposition of exemplary damages. Plaintiff, therefore, seeks

       exemplary damages in a sum to be determined by the trier of fact to serve as

       punishment to deter Defendant from such conduct in similar situations.

                                 ATTORNEY’S FEES

79.    Defendant’s actions as stated above, and the resulting damages to Plaintiff,

       have necessitated that Plaintiff retain the services of COANE AND



                                            11
      Case 4:21-cv-00664 Document 1 Filed on 03/01/21 in TXSD Page 12 of 13




       ASSOCIATES, PLLC, to represent him in these proceedings. Wherefore,

       Plaintiff seeks recovery of reasonable and necessary attorneys’ fees.

                                      JURY DEMAND

80.    Plaintiff hereby restates his request for a jury trial

                                             PRAYER

81.    WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that

       Defendant be cited to appear and answer, and that on final hearing of this cause,

       Plaintiff has the following relief:

          a. Back Pay;

          b. Pre-Judgment Interest on Back Pay;

          c. Front Pay;

          d. Compensatory Damages, including, but not limited to, emotional distress;

          e. Attorney’s Fees and Costs;

          f. Pain and suffering;

          g. Post-Judgment Interest;

          h. Such other and further relief, at law or in equity, general or special to which

              Plaintiff may show he is justly entitled.




                                               12
Case 4:21-cv-00664 Document 1 Filed on 03/01/21 in TXSD Page 13 of 13




                                      Respectfully submitted,

                                      COANE AND ASSOCIATES, PLLC

                                      By: /s/Ashton P. Hoffman
                                      Ashton P. Hoffman
                                      S.D. Tex #347693
                                      TX Bar #24116525
                                      Email: ashton.hoffman@coane.com
                                      Bruce A. Coane, Attorney-in-Charge
                                      S.D. Tex. #7205
                                      TX Bar #04423600
                                      Email: bruce.coane@gmail.com
                                      Coane and Associates, PLLC
                                      5177 Richmond Ave., Suite 770
                                      Houston, TX 77056
                                      Telephone: (713) 850-0066
                                      Facsimile: (713) 850-8528




                                 13
